TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00405-CR
                                      NO. 03-11-00406-CR



                                Chad Joseph Browne, Appellant

                                                   v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
       NOS. CR22,792 & CR22,963, HONORABLE ED MAGRE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant Chad Joseph Browne guilty of two counts of aggravated

sexual assault of a child in cause number CR22,792 and one count of indecency with a child by

sexual contact in cause number CR22,963. See Tex. Penal Code Ann. §§ 21.11, 22.021 (West

2011). Browne elected to have the trial court assess punishment. Following a punishment hearing,

the court assessed punishment at twenty-five years’ imprisonment for each count of aggravated

sexual assault and fifteen years’ imprisonment for the count of indecency with a child by sexual

contact, with the sentences to run concurrently.

               In each cause, Browne’s court-appointed attorney has filed a brief concluding that

the appeal is frivolous and without merit. The briefs meet the requirements of Anders v. California,

386 U.S. 738 (1967), by presenting a professional evaluation of the records demonstrating why there

are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Browne received a copy of counsel’s briefs and was advised of his right to

examine the appellate records and to file a pro se brief. See Anders, 386 U.S. at 744. No pro se brief

has been filed.

                  We have reviewed the records and counsel’s briefs and agree that the appeals

are frivolous and without merit. We find nothing in the records that might arguably support the

appeals. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Counsel’s motions

to withdraw are granted.

                  The judgments of conviction are affirmed.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin

Affirmed

Filed: June 8, 2012

Do Not Publish




                                                  2